Order entered August 8, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-17-00823-CR

                      WILLIE MAURICE HERVEY, JR., Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                          On Appeal from the 89th District Court
                                 Wichita County, Texas
                             Trial Court Cause No. 57,785-C

                                         ORDER
      Before the Court is the State’s August 6, 2018 motion to extend time to file its brief. We

GRANT the motion and ORDER the State’s brief due on or before September 5, 2018.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE